NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


JAMES J. MITCHELL, DOC #508604,               )
                                              )
             Appellant,                       )
                                              )
v.                                            )   Case No. 2D19-364
                                              )
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed November 20, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County, Michelle Sisco, Judge.

James J. Mitchell, pro se.



PER CURIAM.


             Affirmed.



VILLANTI, SLEET, and ROTHSTEIN-YOUAKIM, JJ., Concur.